Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Election/Restriction filed on September 24, 2020 is acknowledged. Claims 1-15 are pending in this application.
After further review, to clarify the Examiner’s position on the 35 U.S.C. 102(a)(1) rejection and 35 U.S.C. 103 rejection, the previous office action is hereby withdrawn and a non-final office action is set forth herein.

Priority
2.	Applicant claims foreign priority to KOREA 10-2016-0032988, filed 3/18/2016. The certified copy has been received by the Office. However, English translation has not been provided. Therefore, the foreign priority date has not been perfected. Thus, the effective filing date of instant application is to PCT/KR2016/005405, 3/18/2016, until the foreign priority date is perfected. 


Restriction
3.	Applicant’s election without traverse of SEQ ID NO: 1 and hair tonic in the reply filed on September 24, 2020 is acknowledged. Restriction is deemed to be proper and is made FINAL in this office action. A search was performed on the elected species, and prior art was found. During the search, prior art was found for instant SEQ ID NOs: 

Objection
4.	The abstract is objected to for the following minor informality: 
	Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.

In the instant case, the abstract recites, “This present invention relates to a composition...” at line 1 of the abstract. Applicant should correct these informalities. See MPEP 608.01(b). For example, the abstract may be amended to recite, “A composition for reducing hair loss…is described.”
5.	The drawings are objected to because the drawings are missing the X and Y axes labels (see FIG. 2a, 2b, 9a). Furthermore, the drawings recite “uM” (see Fig. 3a, 3b, 4a, 4b, 51, 5b, 6a, 6b, 7a, 7b). These should be corrected to “M”. Additionally, between the amount and the concentration, there are spaces missing (see Fig. 3a, 3b, 4a, 4b, 51, 5b, 6a, 6b, 7a, 7b). Corrected drawing sheets in compliance with 37 CFR 
Please note, the specification has not been checked to the extent necessary to determine the presence of all possible error.  Applicant's cooperation is required in correcting any errors of which applicant may become aware in the specification.  MPEP § 608.01.

Rejections
35 U.S.C. 112
6.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

7.	Claims 14-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for reducing hair loss and finastride conjugated to SEQ ID NOs: 1-3, does not reasonably provide enablement for preventing hair loss, and ALL peptides.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
The factors to be considered in determining whether a disclosure meets the enablement requirement of 35 U.S.C. 112, first paragraph, have been described in In re Wands, 8 USPQ2d 1400 (Fed. Cir. 1988). Among these factors are: (1) the nature or the invention; (2) the state of the prior art; (3) the relative skill of those in the art; (4) the predictability or unpredictability of the art; (5) the breadth of the claims; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary. When the above factors are weighed, it is the examiner’s position that one skilled in the art could not practice the invention without undue experimentation.


(1) The nature of the invention and (5) The breadth of the claims:
	          The claims are drawn to a cosmetic composition for preventing hair loss or promoting hair growth in a subject, comprising providing a cosmetic composition comprising the compound having a finastride and peptide conjugated with a covalent bond. 

(2) The state of the prior art:
	          In regards to “preventing a hair loss”, the Merck manual indicates that alopecia is defined as loss of hair from the body. Hair loss is often a cause of great concern to the patient for cosmetic and psychologic reasons, but it can also be an important sign of systemic disease (see Merck Manual, Alopecia, p. 1, top). The Merck manual indicates that alopecia can be classified as focal or diffuse and by the presence or absence or scarring. Scarring alopecia is the result of active destruction of the hair follicle. Nonscarring alopecia results from processes that reduce or slow hair growth without irreparably damaging the hair follicle (see Merck Manual, Alopecia, p. 1, “Classification”). The Merck manual indicates that the alopecias comprise a large group of disorders with multiple and varying etiologies. The most common cause of alopecia is androgenetic alopecia (see Merck Manual, Alopecia, p. 2, “Etiology”). The Merck manual indicates that physical examination is required for evaluation (see Merck Manual, Alopecia, pp. 4-7, “Evaluation”). The Merck manual indicates that there are treatment methods: for androgenetic alopecia can be treated with minoxidil, finasteride, dutasteride (see Merck Manual, Alopecia, pp. 7-8, “Treatment”). 

	          The art provide guidance as to how to treat hair loss and reduce the progression of hair loss, but do not provide guidance as how to determine individuals who are susceptible to hair loss (alopecia).

(3) The relative skill of those in the art:
             The relative skill of those in the art is high.

(4) The predictability or unpredictability of the art:
	Applicant’s activity is based on the determination of predicting those who are susceptible to hair loss. Since the activity is based on determining the patient population that is susceptible to hair loss, the predictability in the art is low. This is due to the fact that the art has recognized the difficulty in determining the patient population who are susceptible to hair loss. 
  	The claims do not identify the patient population, therefore, the claims imply that anyone can be protected against hair loss. However, the Applicant has not shown who 

(6) The amount of direction or guidance presented and (7) The presence or absence of working examples:
	        Although the specification provides guidance on how to measure the reduction of hair loss or increase in hair growth, it does not provide guidance as when to administer the finasteride-peptide conjugate to prevent hair loss. The working Example 1 discloses the preparation of finasteride-peptide conjugates (see Example 1). The working Example 2 discloses the effect of the finasteride-peptide conjugate on 5a-reductase activity (see Example 2). The working Example 3 describes the effect of the finasteride-peptide conjugate on the growth of keratinocytes (see Example 3). The working Example 4 describes the effect of the finasteride-peptide conjugate on the growth of HHDPC cells (see Example 4). The working Example 5 describes the effect of the finasteride-peptide conjugate on translocation of beta-catenin into the nucleus (see Example 5). The working Example 8 describes the hair growth test (see Example 8). The working Example 9 describes the skin permeability test (see Example 9). The specification does not disclose how to prevent hair loss. The specification discloses the promoting hair growth and cell growth by administering finasteride-peptide conjugates. Additionally, it is unclear as when to administer the compound and the patient population. The working examples are directed towards the cells and for increasing hair growth only with finasteride-SEQ ID NOs: 1-3 conjugates. As stated above, the specification does not disclose how to prevent hair loss. The specification only discloses 
	The specification has not provided guidance in the way of a disclosure to how to determine individuals that need protection against hair loss. There is no clear guidance as how to determine the patient population, since hair loss occurs from just by brushing hair, and falls out naturally. Since the prior art is still unclear as to who are susceptible to hair loss, more guidance is necessary.

(8) The quantity of experimentation necessary:
Since it is uncertain to predict the patient population who are susceptible for hair loss, and the Applicant have not provided the appropriate time frame at which the compound should be administered, one of ordinary skill in the art would be burdened with undue “painstaking experimentation study” to determine if ALL finasteride-peptide conjugates would be effective in preventing hair loss.

35 U.S.C. 102
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
10.	Claim(s) 1-2, 4-6 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chandran reference (US 2012/0289471).
11.	Chandran reference teaches a compound having finasteride conjugated to an amino acid (see for example, claims 1, 7, 23 and paragraph [0571], and Table on page 7, right column, 40th compound). Chandran reference teaches that finasteride is conjugated to an amino acid via reaction scheme C: 
    PNG
    media_image1.png
    151
    306
    media_image1.png
    Greyscale
. Reaction scheme C is disclosed in paragraph [0046]. Chandran reference teaches cyclosporine conjugated to amino acid and the preferred dipeptide conjugation (see Table 1, first compound, and claim 46). According to the table on page 7 cyclosporine can be conjugated to an amino acid by reaction scheme C and reaction scheme E (see Table on page 7, right column, 11th compound). Reaction schemes C and E are as follows: 
    PNG
    media_image2.png
    146
    315
    media_image2.png
    Greyscale
 and 
    PNG
    media_image3.png
    63
    310
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    96
    313
    media_image4.png
    Greyscale
 (see paragraph [0046]). Chandran reference teaches the compound for treatment of alopecia (see for example, paragraph [0567]).Chandran reference teaches that the dipeptides can be any combination of AA-Gly and AA is any from Lys, Leu, Ile, Gly, Asp, Glu, Met, Ala, Val, Pro, His, Tyr, Thr, Arg, Phe, Trp, Gln, Asn, Cys and Ser, Hyp, and Sar (see for example, Table 1, 1st compound, 5th column), meeting the limitation of instant claims 5-6. Chandran reference teaches a composition comprising the finasteride-amino acid conjugates (see for example, claims 1 and 7). Claim 7 recites small number of drugs (15), including Finasteride and amino acid conjugate, meeting the limitation of instant claim 14, in part. With respect to the limitation in the preamble of claim 14, “A cosmetic composition for preventing hair loss..”, please note that MPEP 2111.02 II states "a 
From the teachings of Chandran reference, one of ordinary skill in the art can at once envisage the Finasteride-dipeptide conjugates. The dipeptide-drug conjugate of cyclosporine of Table 1 teaches that the reaction to an amino acid can be performed by scheme C and scheme E (see Table on page 7, right column, 11th compound). The drug finasteride can be conjugated to an amino acid by reaction scheme C (see Table on page 7, right column, 40th compound).  With the limited number of compounds recited in claim 7 of Chandran reference, and the dipeptide-cyclosporin conjugate, one of ordinary skill in the art can once envisage other drug-dipeptide conjugates. For example, cyclosporin can form a conjugate with an amino acid through reaction scheme C. Finasteride can form an amino acid-finasteride conjugate through reaction scheme C. Therefore, one of ordinary skill in the art can envisage finasteride-dipeptide conjugate through reaction scheme C. Therefore, one of ordinary skill in the art can once envisage that the reference anticipates the finasteride-dipeptide conjugates of instant claims 1-2, 4-6 and 14.

35 U.S.C. 103
12.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
13.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

14.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
15.	Claims 1-12 and 14-15 is/are rejected under 35 U.S.C. 103 as being obvious over Chandran reference (US 2012/0289471) in view of Chung et al (US 2012/0245086, filed with IDS).
Inventors Young Ji Chung and Eun Mi Kim with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
16.	Chandran reference teaches a compound having finasteride conjugated to an amino acid (see for example, claims 1, 7, 23 and paragraph [0571], and Table on page 7, right column, 40th compound). Chandran reference teaches that finasteride is 
    PNG
    media_image1.png
    151
    306
    media_image1.png
    Greyscale
. Reaction scheme C is disclosed in paragraph [0046]. Chandran reference teaches cyclosporine conjugated to amino acid and the preferred dipeptide conjugation (see Table 1, first compound, and claim 46). According to the table on page 7 cyclosporine can be conjugated to an amino acid by reaction scheme C and reaction scheme E (see Table on page 7, right column, 11th compound). Reaction schemes C and E are as follows: 
    PNG
    media_image2.png
    146
    315
    media_image2.png
    Greyscale
 and 
    PNG
    media_image3.png
    63
    310
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    96
    313
    media_image4.png
    Greyscale
 (see paragraph [0046]). Chandran reference teaches the compound for treatment of alopecia (see for example, paragraph [0567]).Chandran reference teaches that the dipeptides can be any combination of AA-Gly and AA is any from Lys, Leu, Ile, Gly, Asp, Glu, Met, Ala, Val, Pro, His, Tyr, Thr, Arg, Phe, Trp, Gln, Asn, Cys and Ser, Hyp, and Sar (see for example, Table 1, 1st compound, 5th column), meeting the limitation of instant claims 5-6. Chandran reference teaches a composition comprising the finasteride-amino acid conjugates (see for example, claims 1 and 7). Claim 7 recites small number of drugs (15), including Finasteride and amino acid conjugate, meeting the limitation of instant claim 14, in part. With respect to the limitation in the preamble of claim 14, “A cosmetic composition for preventing hair loss..”, please note that MPEP 2111.02 II states "a preamble generally is not limiting when the claim body describes a structurally complete invention such that deletion of the preamble phrase does not affect the structure or steps of the claimed invention." In the instant case, the preamble does not affect the compound of finasteride-amino acid conjugate. The preamble in this case recites a statement of purpose or use, and therefore was not treated as a claim limitation. With respect to the limitation “for preventing hair loss or promoting hair growth” in instant claim 14, an intended use limitation does not impart patentability to product claims where the product is otherwise anticipated by the prior art. 
th compound). The drug finasteride can be conjugated to an amino acid by reaction scheme C (see Table on page 7, right column, 40th compound).  With the limited number of compounds recited in claim 7 of Chandran reference, and the dipeptide-cyclosporin conjugate, one of ordinary skill in the art can once envisage other drug-dipeptide conjugates. For example, cyclosporin can form a conjugate with an amino acid through reaction scheme C. Finasteride can form an amino acid-finasteride conjugate through reaction scheme C. Therefore, one of ordinary skill in the art can envisage finasteride-dipeptide conjugate through reaction scheme C. Therefore, one of ordinary skill in the art can once envisage that the reference anticipates the finasteride-dipeptide conjugates of instant claims 1-2, 4-6 and 14.
The difference between the reference and the instant claim is that the reference does not teach instant SEQ ID NO: 2.
17.	However, Chung et al teach the same peptide as instant SEQ ID NO: 2 (see SEQ ID NO: 2). Chung et al teach that the peptides of SEQ ID NOs: 1-2 is administered for preventing or treating hair loss (see claims 20-21, for example). Chung et al further teach that finasteride may delay additional hair loss (see for example, paragraph [0006]). Chung et al teach a cosmetic composition comprising the peptide as the active agent in the form of a suspension, an emulsion, a paste, an ointment, a gel, a cream, a lotion, a powder…(see paragraph [0049]).
prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious). But see In re Geiger, 815 F.2d 686, 2 USPQ2d 1276 (Fed. Cir. 1987) (“Based upon the prior art and the fact that each of the three components of the composition used in the claimed method is conventionally employed in the art for treating cooling water systems, the board held that it would have been prima facie obvious, within the meaning of 35 U.S.C. 103, to employ these components in combination for their known functions and to optimize the prima facie obvious over instant claims 1-12 and 14-15.

19.	Claims 1-12 and 14-15 is/are rejected under 35 U.S.C. 103 as being obvious over Chandran reference (US 2012/0289471) in view of Chung et al (US 2011/0312884, filed with IDS) and Park (US 2014/0113887).
The applied reference has a common Inventors Young Ji Chung and Eun Mi Kim with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
20.	Chandran reference teaches a compound having finasteride conjugated to an amino acid (see for example, claims 1, 7, 23 and paragraph [0571], and Table on page 7, right column, 40th compound). Chandran reference teaches that finasteride is conjugated to an amino acid via reaction scheme C: 
    PNG
    media_image1.png
    151
    306
    media_image1.png
    Greyscale
. Reaction scheme C is disclosed in paragraph [0046]. Chandran reference teaches cyclosporine conjugated to amino acid and the preferred dipeptide conjugation (see Table 1, first compound, and claim 46). According to the table on page 7 cyclosporine can be conjugated to an amino acid by reaction scheme C and reaction scheme E (see Table on page 7, right column, 11th compound). Reaction schemes C and E are as follows: 
    PNG
    media_image2.png
    146
    315
    media_image2.png
    Greyscale
 and 
    PNG
    media_image3.png
    63
    310
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    96
    313
    media_image4.png
    Greyscale
 (see paragraph [0046]). Chandran reference teaches the compound for treatment of alopecia (see for example, paragraph [0567]).Chandran reference teaches that the dipeptides can be any combination of AA-Gly and AA is any from Lys, Leu, Ile, Gly, Asp, Glu, Met, Ala, Val, Pro, His, Tyr, Thr, Arg, Phe, Trp, Gln, Asn, Cys and Ser, Hyp, and Sar (see for example, Table 1, 1st compound, 5th column), meeting the limitation of instant claims 5-6. Chandran reference teaches a composition comprising the finasteride-amino acid conjugates (see for example, claims 1 and 7). Claim 7 recites small number of drugs (15), including Finasteride and amino acid conjugate, meeting the limitation of instant claim 14, in part. With respect to the limitation in the preamble of claim 14, “A cosmetic composition for preventing hair loss..”, please note that MPEP 2111.02 II states "a 
From the teachings of Chandran reference, one of ordinary skill in the art can at once envisage the Finasteride-dipeptide conjugates. The dipeptide-drug conjugate of cyclosporine of Table 1 teaches that the reaction to an amino acid can be performed by scheme C and scheme E (see Table on page 7, right column, 11th compound). The drug finasteride can be conjugated to an amino acid by reaction scheme C (see Table on page 7, right column, 40th compound).  With the limited number of compounds recited in claim 7 of Chandran reference, and the dipeptide-cyclosporin conjugate, one of ordinary skill in the art can once envisage other drug-dipeptide conjugates. For example, cyclosporin can form a conjugate with an amino acid through reaction scheme C. Finasteride can form an amino acid-finasteride conjugate through reaction scheme C. Therefore, one of ordinary skill in the art can envisage finasteride-dipeptide conjugate through reaction scheme C. Therefore, one of ordinary skill in the art can once envisage that the reference anticipates the finasteride-dipeptide conjugates of instant claims 1-2, 4-6 and 14.


21.	However, Chung et al teach the same peptide as instant SEQ ID NO: 1 (see SEQ ID NO: 1). Chung et al teach that the peptides of SEQ ID NO: 1 is administered for treating hair loss (see claim 7, for example). Chung et al further teach that finasteride may delay additional hair loss (see for example, paragraph [0006]). Chung et al teach a cosmetic composition comprising the peptide as the active agent in the form of a suspension, an emulsion, a paste, an ointment, a gel, a cream, a lotion, a powder…(see paragraph [0060]).
22.	Park reference teaches finasteride for reducing hair loss, and application of composition in the formulation of topical hair restorer, hair tonic, or hair growth promoter (see Table 3, for example).
23.	Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Chandran reference, Chung et al and Park reference because the references teach compounds that are used for reducing hair loss. One of ordinary skill in the art would be motivated to combine with a reasonable expectation of success, since combining two compounds known for reducing hair loss would at least have an additive effect. The MPEP states that “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious). But see In re Geiger, 815 F.2d 686, 2 USPQ2d 1276 (Fed. Cir. 1987) (“Based upon the prior art and the fact that each of the three components of the composition used in the claimed method is conventionally employed in the art for treating cooling water systems, the board held that it would have been prima facie obvious, within the meaning of 35 U.S.C. 103, to employ these components in combination for their known functions and to optimize the amount of each additive....Appellant argues... hindsight reconstruction or at best,... obvious to try’.... We agree with appellant.”). Additionally, one of ordinary skill in the art would be motivated to formulate the composition for reducing hair loss in the form of hair tonic or hair formulation, since it is well known in the art that the cosmetic composition for use in reducing hair loss comes in many different formulation, including hair tonic. Therefore, the combined references are prima facie obvious over instant claims 1-12 and 14-15.



Improper Markush
24.	  Claim 12 is rejected on the judicially created basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F. 2d 716, 721-22 (CCPA 1980) and Ex parte Hazumi, 3 USPQ 2d 1059, 1060 (BPAI 1984). The improper Markush grouping includes species of the claimed invention that do not share both a substantial structural feature and a common use that flows from the substantial structural feature. The members of the improper Markush grouping do not share a substantial feature and/or a common use that flows from the substantial structural feature for the following reasons: The compounds claimed do not share a common core structure. For example, SEQ ID NO: 1 has the sequence ELIEHGGGRPAD; SEQ ID NO: 2 has the sequence YKSKKGGWTH; SEQ ID NO: 3 has the sequence RQTRVERCHC. These sequences do not share a common core sequence. 
In response to this rejection, Applicant should either amend the claim(s) to recite only individual species or grouping of species that share a substantial structural feature as well as a common use that flows from the substantial structural feature, or present a sufficient showing that the species recited in the alternative of the claims(s) share a substantial structural feature as well as a common use that flows from the substantial structural feature. This is a rejection on the merits and may be appealed to the Board of Patent Appeals and Interferences in accordance with 35 U.S.C. § 134 and 37 CFR 41.31 (a)(1) (emphasis provided).



CONCLUSION
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE HA whose telephone number is (571)272-5982.  The examiner can normally be reached on Monday-Thursday 5:30 am- 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JULIE HA/Primary Examiner, Art Unit 1654